 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings, the NationalLabor Relations Board hereby makes the following Determination ofthe Dispute.1.Employees employed by Reynolds Electrical and EngineeringCo., Inc., represented by Local Union 903, International Brotherhoodof Electrical Workers, AFL-CIO, are entitled to operate the A-framewinch truck equipment utilized by Reynolds in the construction oftransmission lines and light standards at the Mississippi Test Facility,Hancock County, Mississippi.2.Local Union No. 624, International Union of Operating Engi-neers, is not and has not been entitled, by means proscribed by Section8 (b) (4) (D) of the Act, to force or require Reynolds Electrical andEngineering Co., Inc., to assign the above work to its members.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local Union No. 624, International Union of OperatingEngineers, shall notify the Regional Director for Region 15, inwriting, whether it will or will not refrain from forcing or requiringthe Employer, by means proscribed by Section 8(b) (4) (D), to assignthe work in dispute to engineers, rather than to the employees of theReynolds Electrical and Engineering Co., Inc.GoodyearAerospace CorporationandInternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIO.Case No. 8-CA-3943.March 9,1966DECISION AND ORDEROn November 26, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning 'of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].'Respondent's request for oral argument is hereby denied,as the record,exceptions, andbrief adequately present theissues and the positions of the parties.157 NLRB No. 45. GOODYEAR AEROSPACE CORPORATION497The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions,2 and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]2We find no merit in Respondent'smotion to remand the case to the Trial Examineron grounds of an alleged failure to"state the basis[for his] conclusion that the Charg-ing Party's request for information is relevant to the discharge of its duty as bargainingrepresentative."The Trial Examiner'sDecision adequately apprises Respondent of thebasis for his ruling on this matter.Accordingly,the motion is denied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,heard beforeTrialExaminer Frederick U. Reel at Akron,Ohio, onOctober 18, 1965, pursuant to a charge filed the preceding July 1, and a complaintissued July 30, presents the question whether Respondent,herein calledthe Company,violated its statutory obligation to bargain withthe ChargingParty, herein calledtheUnion,by refusing the latter's request for certain data concerning the wages,fringe benefits,and job descriptions of certain employees outside the bargainingunit represented by the Union.Upon the entire record and after due consideration of the brief filed by the Com-pany, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY,AND THE LABOR ORGANIZATION INVOLVEDThe Company,a Delaware corporation engaged at Akron,Ohio, in the develop-ment and manufacture of aircraft parts and related items,annually both receivesdirectly from points outside the State and ships directly to points outside the Stategoods valued in excess of $50,000, and is therefore engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act. The Union and its Local 856 arelabor organizations within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. The setting of the controversy and the controlling legal principlesFor a numberof years the Unionhas been thestatutorybargaining representativeof the Company's employees in a bargainingunit whichincluded,inter alia,allhourly ratedproduction employees and certain salaried employees,butwhichexcluded,inter alia,salaried techniciansemployed in "research and development."On May 18,1965, union counsel wrotethe Company requesting that the Companysupply the department numbers, names, job titles and job descriptions,wages orsalaries, hours,and fringe benefits forthe "excludedsalary technicians"employed atAkronin researchand developmentor related functions,in electronics,machine shop,and plastics.The lettercontinued:Our reference to "excluded salaried technicians"is intended to refer to allclassificationsof suchemployees who are presently excluded from the collectivebargaining unit but who,in fact, perform similar or relatedwork to that per-formed by employees within the bargaining unit.Thisinformation is needed to adequately administer the collective bargainingcontract and to help theUnionrepresentatives on the JointStudyCommittee toproperly carry out their work.In addition,this information is specificallyneeded for aid in contract negotiationswhich,I understand,will commence onJune1, 1965.As you areaware,the Agreementexpires onJuly 21, 1965.The letter concluded witha referencetoCurtiss-Wright Corporation,Wright Aero-nautical Division,145 NLRB 152,which was thereafter approvedby the ThirdCircuiton June 8, 1965, 347 F. 2d 61. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 10 the Company replied that "the information requested would be of novalue in the administration of the collective bargaining contract," and it declinedto give the data.The Union then filed the charge initiating this proceeding.UnderCurtiss-Wright, supra,the Union's right to the data turns on whether theGeneral Counsel has established that the data is relevant to the Union's discharge ofits duties as bargaining representative.We turn, therefore, to a consideration of therelevance, or irrelevance, of the requested data to the Union's exercise of its rightsand duties.B. Background of the controversy prior to the 1963 contractAs far back as 1951 the Union and the Company were in disagreement as to whethercertainwork belonged in the production unit, represented by the Union, or in"research and development" outside the bargaining unit. In August 1951 the Unionfiled a grievance which culminated in a decision by Arbitrator Cornsweet in Decem-ber 1951. In that decision, the arbitrator expressly upheld the Union's contention thatcertainstoreroom employees were improperly classified by the Company as in theexperimental unit and outside the bargaining unit.The arbitrator also observed that'in general the line between what work was "experimental" and what was production"was not easy to draw," and that the then existing situation, in which the Union had noright to observe the work in the "experimental" departments, gave riseto unionsuspicions, possibly ill-founded, that the Company was "doing bargaining unit work"in the research departments, thus undermining the bargaining unit.The arbitratorexpressly stated that this suspicion resulted in part from "restriction of Union informa-tionabout what goes on in the department involved," a condition which he stated "canand should be corrected."Accordingly the arbitrator decided that "arrangementsshall be made for periodic observation by authorized Union and Company repre-sentatives, jointly, of the operations in [the research departments], subject to securityregulations, and ... when and if security or military regulations permit."The joint tours inaugurated as a consequence of this decision did not remove thedifficulties.In a decision dated January 11, 1963, Arbitrator Rock was called on todispose of a-uniongrievance that bargaining-unit work was being performed in the"experimental" department by people outside the bargaining unit. In this decisionthe arbitrator made the following observations, pertinent here:The problem is obviously of great importance to both sides, and it has clearlybeen with them a long time. There are a tremendous number of ramifications,small and large,which, even in a proceeding as lengthy as this one, could nothave been presented or considered.In addition, the parties will in a few months be commencing their negotiationsfor a new contract.The situation might perhaps have been somewhat otherwiseif this case had arisen at the outset of a contract rather than at the conclusionof one,but with the pendency now of the new negotiations, it seems obvious thatso basic and underlying a problem as this one not only should but would be con-sidered in the negotiation, notwithstanding what may or may not be done in thepresent proceeding.Regarding the three production Schedulers, [the Union] contends that theyperform, within 434 [a research department] the same functions as various bar-gainingunit dispatcher, service material and storekeeper classifications perform,including such tasks among others, as requisitioning or ordering materials, follow-ing upthe orders, filing of documents and the like. It states that the above func-tions,for both of these categories of salaried 434 Department people, areofficially sanctioned by the way they are listed in the Company's telephone book.Regarding the past practice argument of the Company, the Union contendsthat it cannot,in a caselike this one which involves an excluded department, be,held to a past practice in the same way as might be possible on some occasionsin a bargainingunit department.There is no real opportunity here, says theUnion, for it to observe "violations," and the joint tour agreement provided byCornsweet decision, with its advance notice for any visit, gives the Companyample time to put its house in order prior to a visitation In any event, says theUnion, there have been prior occasions where this type of disputed work wasdone by bargaining unit people, in excluded departments.Lastly the Unionargues strenuously that the type of Company 'practice illustrated here, ifunchecked, can have the inevitable effect of destroying or basically underminingthe bargaining unit, and all or many of the provisions of the labor contract here*******In evaluatingthese respective arguments of the two sides, within the contextof the present case,itmust be observed first that the Company's initial legal or GOODYEAR AEROSPACE CORPORATION499contractual argument, if carried to its logical conclusion, could indeed lead tosome of the extremes over which the Union has expressed concern.Under thisline of argument, the Company could take what is clearly production work, andwould be so recognized by both sides, transfer it to a department like 434, andassignsalaried persons to perform the work with impunity.The contract clearly excludes salaried workers (except for named exceptions),and various development or research departments have been recognized as beingoutside the bargaining unit.This still leaves open the question in a particularcase, however, as to whether the salaried employees of an excluded departmentcan or cannot be regarded as doing "bargaining unit" work, in a somewhat simi-lar way, for example, that the issue might arise where a particular supervisor in abargaining unit department might be accused by the Union of improperly doingbargaining unit work.The issue as regards the excluded departments is differentand more complicated in a number of ways from the latter, but to the aboveextent at least, the problems are similar, and the Union is clearly not foreclosedby the contract from arguing a particular issue of this type as regards its detailsormerits.The "details or merits" of a particular case can, however, beextremely difficult.Although the past practice argument regarding 434 cannot, because of factorsmentioned above, be regarded as a decisive factor in the present case, it lends.some support to the Company.At the same time, the practice also lends somesupport to the Union, at least to the extent of protecting the Unionagainst anextension of the Company's present pattern, should it be so inclmed. (Actuallythe Company has indicated no intent in the latter direction.)Considering theabove, considering the lack of specific contractual language dealing with thisspecific problem, and considering the imminence of contract negotiations wherethe parties will have a much better and much fuller opportunity to deal with theproblem inallof its aspects, the, only sensible resolution at this time appears tobe one of maintaining the "status quo"; and the decision in the case will soprovide.At contract time, the parties may ultimately conclude that the status quooffers a workable arrangement for the future, and one which would at the sametime afford adequate protection to the Union against extensions of the existingbasic pattern, as well' as protection to the Company against contractions of thatpattern.Or they may prefer to evolve a specific set of rules and principles togovern the problemOr they may prefer another type of approach entirely.Any of these alternatives, of course, they will be free to follow.The issue of whether Department 434 has been turning out some productionwork, rather than experimental or developmental work, was not specificallyraised by the present grievance or its amendment, although discussed at con-siderable length in this heanng.At the same time, while the question will notbe ruled upon, a few comments can be made in line with the general purpose ofclarifying and focussing these issues for the forthcoming contract negotiation-which is indeed the only'place where this important problem particularly canadequately be dealt with by the parties.Whether a set of guiding principles, informal or formal can be agreed uponby the parties is uncertain, but that it is desirable seems evidentIn part, how-ever, the problem may not be so much one of departing from the existing basicpattern and practice which have hitherto been used, as it is one of the Union'ssense of frustration and "suspicion" (mentioned in the Cornsweet decision)arising out of current dissatisfaction with the tour arrangementIt has been my purpose, in this unprecedently lengthy case, and opinion, todeal not only with some of the issues presented, but also to exercise the rolesometimes played by a permanent arbitrator of clarifying and perhaps helpingto point up possible directions of settlement for troublesome, contract-type issuesin a forthcoming negotiation.The instant, basic issue is an extremely importantone, to both sides.At the same time, its difficulty need not be exaggerated.Theparties here are not unused to settling difficult issues.Part of the problem, onthis one, could have been lack of clarification of the problems themselves, and221-374-66-vol. 15 7-3 3 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDperhaps also a lack of full understanding of the deep concerns and needs on bothsides regarding this particular issue.There is not always the time or theatmosphere, for a proper exposure of such factors in a negotiation. It is to behoped that the present case will serve to facilitate the settlement of an issue thatmight otherwise have. led to a truly troublesome impasse, in a negotiation thatmay, as it is, have a substantial number of troublesome basic issuesThe contract negotiations to which the arbitrator referred commenced in May 1963and culminated in a 2-year contract, consummated on July 6 of that year.During theperiod between the decision just quoted and the execution of the contract, the Unionfiled several grievances involving alleged misassignment of work to the researchdepartment which the Union claimed should have been performed in the bargainingunit.See General Counsel's Exhibits 4i to 41, inclusive, dealing with departments434 and 423, which contain the salaried technicians here in issue.These matters wereturned over to the Joint Study Committee, to whose functions we now turn.C. The 1963 contract and experience thereunderThe problems raised in the arbitrator's decision of January 1963 and the subsequentgrievances just referred to were not finally settled in the 1963 contract. Instead, thatcontract created a Joint Study Committee on Industrial Relations and Job Oppor-tunities to handle matters which the negotiators of the contract were unable to resolve.The contract provided that the committee would consist of three representatives ofeach side, and described its purpose as follows:The purpose of the Joint Study Committee will be to analyze, study and makerecommendations to the parties respecting any labor relations problems whichmay be referred to it by agreement of the parties. The committee shall have noauthority to bargain for the parties on any matter, but its functions shall belimited to analysis, review and recommendations concerning matters referredto it.On the same date that the contract was executed, the parties also executed a memo-randum of agreement covering the matters to be referred to the Joint Study Com-mittee.The very first item on that list reads:Research and Development work and its relationship to the Bargaining Unitshall be the first subject studied. If, after a sincere effort, the committee is unableto recommend a solution acceptable to both parties, either party may then followany legal or contract authorized course of action.The pending grievances relating to bargaining-unit work being done in research anddevelopment were studied by the Joint Study Committee, but it came to no resolutionof the problems. In the course of discussing them, the Union asked for certain infor-mation concerning "the jobs being performed by persons in research and develop-ment" (testimony of Union Representative Fowler).The record does not indicatewhether any such information was given the Joint Study Committee.Shortly after the Joint Study Committee was created, its members took a tourthrough the research department and there discovered employees engaged in repairingwindows for Viscount airplanes.The tour was taken because of the Union's concernover work being done in the "research and development" departments which theUnion believed was production work improperly taken out of the bargaining unit.The Union is of the view that such repair work was in that category, company counsel,asked to comment on it while a witness at the hearing, seemed to be of the view thatthe work was put in "research" because of "the state of the art or the lack of specificdrawings, specs, and so forth."D. The 1965 contractAt the time negotiations for a new contract commenced in the spring of 1965, anumber of additional grievances had been filed dealing with jobs which the Unionbelieved had been improperly assigned outside the bargaining unit.See GeneralCounsel's Exhibit 8 (excluding b, f, and j). In the negotiations for a new contractthe Union proposed changing the previous contract to clarify article I, section 1 deal-ingwith "coverage" in the following respects, among others (General Counsel'sExhibit 9) :Define and draw a line of demarcation on the following matters:A. Research and Development.B.Outside the Plant Bargaining Unit Work.C Outside contractors in the Plant.D. Salary Engineers and Technicians. GOODYEAR AEROSPACE CORPORATION501Union Representative Coddington testified concerning the negotiations as follows:We had a problem with Article I, Section 1, because we couldn't get the infor-mation we needed in an effort to resolve the grievances.The way we tried toattempt to negotiate is to find what caused the grievances.We had 240 griev-ances.So we intended to resolve Article I, Section 1 so as to eliminate grievancesin the future.The only change in my recollection at the present time was.Items E and F. E is bringing department numbers up-to-date, and F, we agreed'on the solution to incorporate the '59 agreement on another item.But A,,research and development, we asked the company this in our proposal, to signand draw a line of demarcation on the following matters; research and develop-ment.B-outside the plant bargaining unit.C-outside contractors in theplant.D-salaried engineers and technicians.We could resolve nothing becauseduring this period we asked, at the start of negotiations and in the meeting, theone meeting that I sat in on the Joint Study Committee, we asked for informationin an effort to get to the source of the problem here.And at that meetingMr. Scheiderer [company personnel director] said, "He agreed with Mr. Frazer,"who was in there for the International Union, "That he had previously agreedto give us the information that he was sorry but he couldn't give it to us."Hestated that "He would not give us the information because he didn't feel-he justwouldn't give it to us."So at the start of negotiations we again tried to get fromMr. Scheiderer the information that we felt was pertinent to these particulargrievances.As a result of his refusal we wrote a letter from Mr. Rossen's officerequesting this information for the contract negotiations in an effort to solve thisproblem.The company refused to give us the information.Q. That letter is what has been introduced as Joint Exhibit 1?A.What is thedate on that?Q.May 18, 1965.A. That is right.Then the NLRB charged the company with refusal to givethe information.Once this problem was at the Board about the information, thecompany then refused to talk about it.They said, "Well, it's not our problem."Q. They wouldn't even discuss this any further?A. No. There was no use discussing thisQ.Were you hampered in any way during the contract negotiations on dis-cussion of this proposal, General Counsel's Exhibit 9, by the company's failure toprovide the information that you had requested?A.Well, actually,itwould be impossible-not just hampered,itwas impos-sible for the union to prepare a statement to the company on a line of demarca-tion proposal.Itwas impossibleto tryto get a line of demarcation because itwas so foggy,this area was so foggy we didn't know what their classification was,we felt there was a lot of parallelism between, for example, machinists, machineoperators and our machine operators in the unit.The company would not tellus who they were and what they did, what they were required to do, their hoursor anything.There was no way for us to approach this.We didn't have theinformation.Q. Has the company ever provided the union with any of the informationrequested in Mr. Rossen's letter of May 18, 1965?A. Not to myknowledge.The 1965 contract negotiations led to a short strike which was settled early in Augustby the execution of a new contract, leaving unchanged the coverage provisions of the1963 contract, and continuing the existence of the Joint Study Committee.Most ofthe pending grievances dealing with the assignment of allegedly production-unit workto research and development were then referred to arbitration pursuant to a memo-randum of agreement executed at the time the 1965 contract was consummated.E. ConflictingcontentionsThe fundamental question here is whether the data requested by the Union is rele-vant to its discharge of its statutory duty to represent the bargaining unit.Manifestly,the Union is properly concerned in protecting its unit from wrongful loss of work.The Company argues that the data requested by the Union is not needed to enable theUnion to determine whether to file or press grievances in this area,and companyhouse counsel testified that the Union has not been hampered in the past by any lackof knowledge or information.Union Representative Coddington testified to thecontraryHe explained that the joint tour arrangement in effect since 1951 had notbeen wholly satisfactory, stating that the Company would "cover up" work in the 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDguise of "security," and adding, "They couldn't cover up the Viscount windowsbecause there were so many there."He also testified as follows concerning theUnion's efforts to get the information during the 1965 negotiations.A. I had some notes that I took from-notes that you take in contractnegotia-tions day by day.We keep pretty heavy notes.We started out with R & D pro-gram on the 24th of June.Q.When you say R & D problem, what are you referring to'A. Reseaich and development. The fact that we have grievances and we wantto set a line of demarcation as in Article I, of the union proposal.That wewould set the line of demarcation to get this problem once and for all out of theway. If they could agree who was in here and who was not in there, who was inthe bargaining unit, what jobs, what jobs, were in and what jobs are not in.Then from now on we won't have any problem on this.We want to get thatproblem out of the way because it has been a problem as testified to. I cantestify from my own experience that for years we had much difficulties over thisproblem.Then on July 6th of 1965, we listed the grievances that were pendingin Article I, Section 1, as part and parcel of listing all of the grievances.But onthat particular day, we listed the 23 grievances that were pending at that time.We itemized them, went over a little bit what was the content of the grievance,and at this point I requestedon these, what the circumstances were.How theseguys worked?Why would you take a guy out of this, a machinist overhere andput him over across the barricade and say he is a machinist and he isno longerin the unit?Why do you do this?We got nowhere with this.We got nowherewith this on that day.On the 13th, I requested information, specific information on what their jobtitleswere, their job write-ups what jobs they were supposed to do, their rates,et cetera.Q. So throughout the negotiations you were requesting this information whichwas requested in the letter of May 18th?A. Yes. On July 19th, Mr. Scheiderer, who isthe personneldirector, I askedhim about the information.He said "They would take thisunder consideration."I said,"Why don't yougive us information,what is going to hurt you? If youhave nothing to conceal,why would thisinformationhurt you?"He said, "Well, we will think it over."Q. So theuniondid protest the fact that they weren't getting this information9A. Most certainly.Mr. Scheiderer then, on the 19th, I asked him again aboutthis.He said, "His committee didn't talk much about this." In other words,they would caucus and we would caucus.When this subject came up again onthe 19th, after my request of the 13th, he said, "They didn't talk much aboutthis."So he didn't give me information or say any more. about _it.We went onto the next subject.On the 21st of July, Mr. Scheiderer said, "He had nothing to offer in way ofchange of his position.That this was in the hands of the NLRB and they weren'tgoing to doany more about it."Q.What you say, nothing offered in the way of change of his position, thatwould be the company's position on the union's proposed change in Article I,Section 19A. To get the information so we could set up the line of demarcation. Inother words, the company would say, "Go to Article I, Section 1."Iwould say, "But we will try to settle this problem that we have."He would say, "No, as far as I am concerned, we just won't talk about it."Q. As a matter of fact itwas almostimpossible for you to discuss your pro-posal intelligently without this information, is that not correctA. I could not only discuss-the proposal, I could not even sensibly go into thegrievance settlement.And which we did not settle any of those grievances.The Trial Examiner pointed out to Coddington that the Union's basic complaintseemed to be the assignment ofjobsrather than the placement ofmen,and inquiredhow data concerning salaries and job' descriptions would be helped in that matter.The following testimonyis illuminating:The WITNESS: The job description basically is really the heart of the problemas far as I am personally concerned.My feeling is that there are parallel jobsbeing done, unit jobs, by people whose description is exactly the same or parallelto people in our bargaining unit.TRIAL EXAMINER' Yes. But you just said yourself that they need welders inthere if they are welding on something that is properly in research and develop-ment.Now, what good would it do you to be told as you already know thatMr. Alaway, by name and by department number, is doing welding in there? GOODYEAR AEROSPACE CORPORATION503You know he is doing welding in there. The question is whether he is weldingsomething that should be in there or out of there, isn't that right9The WITNESS:Well, that is possibly true.But the problem we have now isthe fact that we are completely in the dark as to these people's status on the otherside of the wall.We really don't know what they are required to do, what thecompany expects them to do in the relation to what the company expects thepeople on our side of the wall.We feel that if a guy goes from our side of thewall to the other side of the wall then we can determine through some of ourbargaining people maybe that are in that particular area working, service people,the type of job they might be working on so as to determine whether or not it isa research jobWe feel we can call that based on the job descriptions, what theyare required to do.TRIAL, EXAMINER:How will the wage or` salary, hours and fringe benefits berelevant to any determination that you want to make?"The WITNESS:Well, in our study of descriptions and the rate of pay they arecomparableBecause the skill required, and knowledge requited et cetera has alot to do with how the company sets the rate of pay on a jobNow, the relationship between the job description and the rate of pay outsideof the unit is the relationship of the job description and the rate of pay insidethe unit, I feel are really pertinent to the case.We feel, I don't know now, but wefeel that the company has in effect merely used the salaried technician title as asubterfuge to move people out of our unit.We feel that we can show this by therate of pay, et cetera, in comparison to the job description and what the companywill require of them.F. Concluding findingsIn my judgment the Union has shown sufficient relevance of the requested data toits statutory function to warrant a holding that the Union is entitled thereto.Thegeneral subject matter of the relation between the production unit and the researchdepartment has been a continuing problem in company-union relations for 15 years.The Union's vital concern in this area has been recognized by arbitrators, and alsoby the Company in agreeing to the Joint Study Committee. This is not to say thatproduction of this data will eliminate the issue, and in all probability there are otherareas for the Union to explore, such as participation in the decision of where the workisallocated, which would be more helpful to ultimate solution of the controversiesthan the data here requested.But the shedding of even a little additional light canonly be helpful, and the Company has made no contention that the material is,-confi-dential or that its production would be burdensome.The data as to job descriptionswould be of some assistance to the Union in determining whether to press certainmatters as grievances, and whether the unit was being improperly eroded.Data as tosalaries and fringe benefits in comparable jobs would be relevant to the Union inframing contract proposals covering employees within the unit. In accordance withthe spirit ofCurtiss-Wright, supra,and with that of the Sixth Circuit's decision inThe Timken Roller Bearing Co. V. N.L.R.B.,325 F. 2d 746, cert. denied 376 U.S. 971,I find that the Company was under a duty to furnish the requested data and violatedSection 8 (a) (5) and (1) of the Act by failing to do so.'M. THE REMEDYI shall, of course, recommend that the Company cease and desist from its unfairlabor practice and that it give the Union the requested data.The narrow nature of theviolation indicates that no broader order is required. InCurtiss-Wright, supra, I'The CompanyreliesonAcme IndustrialCo v. N.L.R.B.,351F 2d 258 (C.A. 7), set-ting aside150 NLRB 1463,in which thecourtheldthat,In the lightof the grievance andarbitration provisionsof the contract, the company had no dutyunder theAct to supplythe requested data.In my view the approach adopted by the courtIn that case is incon-sistentwith that of the ThirdCircuit InCurtiss-Wright,and ofthe SixthCircuit inTimkenandN.L.R.B. v. HekmanFurniture Company,207 F 2d 561, enfg. 101 NLRB 631,635.It maybe that the matter will eventually reach the Supreme CourtIn any event, Iam not only bound by the Board's decisioninAcme,but Ialso believethe data In theinstant case resemblesthatInvolved InCurtiss-Wrightmore thanthat InvolvedInAcme.Insofar as the Company tries to distinguishCurtiss-Wrighton the groundthat the requesthere Is too broad,I am compelledto disagree ;the data requested was aslimited as thatheld appropriateinCurtiss-Wrightand does not resemblethe "shotgun" request for "alladministrative employees" heldtoo broad In that case.The Company correctly pointsout that theevidence as to erosionof the unit was stronger in that case than in this,but that single element, althougha weightyone, doesnot dictate a contrary result. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeparted from customary procedure and expressly recommended that no notice berequired.145 NLRB at 157-158. No exception was taken to that recommendation.Certain features which militated against a notice inCurtiss-Wrightare absent here,for the issue was no longer "novel" (the court's decision inCurtiss-Wrightpredatedthe Company's refusal here and the Board's decision predated the Union's request by18 months), and the data inCurtiss-Wrightwas actually furnished in large part beforethe hearing in that case.Nevertheless,my expressed reasons for not requiring anotice inCurtiss-Wrightare equally applicable here, and I adhere to that precedent.This is the type of case where the furnishing of the data is sufficient to remedy theunfair labor practice, and general notification to all employees serves no usefulpurpose.CONCLUSION OF LAWBy refusing to give the Union the data it requested concerning the number, names,job titles and job descriptions, wages or salaries, hours, and fringe benefits of"excluded salary technicians," the Company engaged in an unfair labor practice affect-ing commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the Act.RECOMMENDED ORDERAccordingly, upon the foregoing findings and conclusions and upon the entirerecord, and pursuant to Section 10(c) of the Act, I recommend that Respondent,Goodyear Aerospace Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to furnish International Union, United Automo-bile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, whenrequested to do so by said organization, with the name, department number, job titleor classification, job description, wage or salary, hours, and fringe benefits of each"excluded salary technician" employed at the Akron plants in which Local 856 of thatlabor organization is the bargaining representative.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Furnish the above-named labor organization with the above-described data asrequested in its letter of May 18, 1965.(b)Notify the Regional Director for Region 8, in writing, within 20 days from thedate of the receipt of this Decision, what steps the Respondent has taken to complyherewith?21n the event that this Orderis adoptedby the Board, this provision shall be modifiedto read, "Notifysaid RegionalDirector,in writing,within 10 days from the date of thisOrder, whatsteps theRespondent has taken to comply herewith."State Electric CompanyandInternational Brotherhood of Elec-tricalWorkers,LocalUnion No. 611, AFL CIO.Case N0.9.8-CA-1182.March. 9, 1966DECISION AND ORDEROn October 29, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices as alleged in the coin-plaint and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.Respondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the General Counsel filed an answer-ing brief.157 NLRB No. 43.